PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/824,406
Filing Date: 28 Nov 2017
Appellant(s): Kelleher et al.



__________________
Kelleher et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/30/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/01/2020 from which the appeal is taken is being maintained by the examiner.

(2)    Grounds of Rejection to be Reviewed on Appeal
The application/claims are about a holder for two main components that are well-known in the art: a- message/textual display and b- backup camera. The application/claims do not present any integration between these two components (besides holding them together). In other words, the display is not making any use of the camera and the camera is not making any use of the display. 
Given that these components are well known in the art, changing their relative position is KSR obvious to one with ordinary skills in the art, especially with the current claim that is not integrating their functions. The predictable results of this position change is to achieve clear/different field of view of the camera and/or to achieve better view of the display, specifically when attaching these components to different vehicles (bus/van/small car).

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chih-Yuan Wang (US 20060061655 A1) hereinafter Wang, in view of Gerald Tallinger (US 20090256697 A1), hereinafter, Tallinger.
Regarding claim 1, 
Wang teaches a system for vehicular signage (vehicular system of figure 2C; In the third operation mode, as shown in FIG. 2(c), when the display 2 near a driver seat is in a condition of viewing VCD/DVD, a VCD/DVD signal 33 will output to a controller 13. By the controller 13 to output signals to the display 2, when the controller 13 receives a reverse signal 31, the controller 13 will stop to input VCD/DVD signals 33. Then the captured images from the camera device 11 are outputted to the display 2 for displaying through the controller 13 [0025]), the system comprising: 
a control unit electrically coupled to a rear of the vehicle and adapted to receive signals from the vehicle related to the vehicle being placed in reverse (controller 13 of figure 2C; In the third operation mode, as shown in FIG. 2(c), when the display 2 near a driver seat is in a condition of viewing VCD/DVD, a VCD/DVD signal 33 will output to a controller 13. By the controller 13 to output signals to the display 2, when the controller 13 receives a reverse signal 31, the controller 13 will stop to input VCD/DVD signals 33. Then the captured images from the camera device 11 are outputted to the display 2 for displaying through the controller 13 [0025]); 
a display electrically coupled to the control unit (auxiliary braking light 12; By the controller 13 to output signals to the display 2, when the controller 13 receives a reverse signal 31, the controller 13 will stop to input VCD/DVD signals 33. Then the captured images from the camera device 11 are outputted to the display 2 for displaying through the controller 13. Then the auxiliary braking light 12 acts according to the first mode or the second mode [0025]), 
the display being adapted to receive signals from the control unit related to the display of a message (red lights indicating vehicle reversing as “a message"; Then the captured images from the camera device 11 are outputted to the display 2 for displaying through the controller 13. Then the auxiliary braking light 12 acts according to the first mode or the second mode [0025]; In the second operation mode, see FIG. 2(b), when the car is in a reverse gear (R), the camera device 11 will output an image signal to the display 2. At this mode, the camera device 11 will interact with the braking signal 32. Then, the red light from the auxiliary braking light 12 is helpful to the camera device 11. The camera device 11 can capture images even in a dark environment [0024]); 
the display comprising a cover; a back-up camera integrated “connected or combined” with the display and disposed on a periphery of the cover (backup camera 11; With reference to FIG. 1, a schematic perspective view of the auxiliary braking light 1 with a camera device according to the present invention is illustrated. In the present invention, a camera device 11 is combined to an auxiliary braking light 12. Two retaining portions 121 are installed to the auxiliary braking light 12. Thereby, the auxiliary braking light with a camera device can be fixed to a car easily [0021]. The camera device 11 can have a preferred capturing angle and the car at the rear side can clearly see the auxiliary braking light 12 in a higher position so as to inform the rear car 5 to decelerate to avoid accident to occur [0027]; Fig. 3a and 3b). Changing the position of the camera with respect to the display is KSR obvious.
the back-up camera being activated by the control unit responsive to the vehicle being placed in reverse (see figure 2C; By the controller 13 to output signals to the display 2, when the controller 13 receives a reverse signal 31, the controller 13 will stop to input VCD/DVD signals 33. Then the captured images from the camera device 11 are outputted to the display 2 for displaying through the controller 13. Then the auxiliary braking light 12 acts according to the first mode or the second mode [0025]); and 
wherein the back-up camera transmits a video to the control unit and the video is displayed to an operator of the vehicle (camera transmit captured images to display 2 for viewing by driver; Then the captured images from the camera device 11 are outputted to the display 2 for displaying through the controller 13 [0025]).
Wang did not explicitly teach the display is in a vehicle is having a clear lens and displaying alpha numeric messages “textual display” and is coupled to the rear exterior of the vehicle.
Tallinger teaches the display is in a vehicle is having a clear lens ([0020]) and is displaying alpha numeric messages “textual display” (The message may be displayed as normal text or in reverse [0022]) and is coupled to the rear exterior of the vehicle (Variable-position support structure 320 allows lighting subsystem 310 to be moved into different positions on the roof of the vehicle. [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Tallinger to the teachings of Wang. The motivation for such an addition would be to provide an emergency signaling/messaging systems that have the combined capabilities of selective stealth, aerodynamic and high visibility positions, as well as combined emergency signal lights and programmable message or graphics displays (Tallinger [0013]).

Regarding claim 15 “method”, is rejected under the same reasoning as claim 1 “system”.

Regarding claim 20,
Wang teaches a vehicular display (vehicular system of figure 2C), the vehicular display comprising: an electronic display for use in a vehicle (auxiliary braking light 12; By the controller 13 to output signals to the display 2, when the controller 13 receives a reverse signal 31, the controller 13 will stop to input VCD/DVD signals 33. Then the captured images from the camera device 11 are outputted to the display 2 for displaying through the controller 13. Then the auxiliary braking light 12 acts according to the first mode or the second mode [0025]), 
34818-8921-3862v.147196-P028US 9/24/2019Application No. 15/824,406Docket No.: 47196-P028USa cover overlying the electronic display (see figure 1 for illustration of the cover or outer case of the braking light 1 [0021]); 
the cover having a lens disposed therein such that the electronic display is visible through the lens (It is KSR obvious to have lens covering the braking light or display); a back-up camera integrated with the cover and being positioned on its periphery (With reference to FIG. 1, a schematic perspective view of the auxiliary braking light 1 with a camera device according to the present invention is illustrated. In the present invention, a camera device 11 is combined to an auxiliary braking light 12. Two retaining portions 121 are installed to the auxiliary braking light 12. Thereby, the auxiliary braking light with a camera device can be fixed to a car easily [0021]. The camera device 11 can have a preferred capturing angle and the car at the rear side can clearly see the auxiliary braking light 12 in a higher position so as to inform the rear car 5 to decelerate to avoid accident to occur [0027]; Fig. 3a and 3b). Changing the position of the camera with respect to the display is KSR obvious.
the back-up camera being activated responsive to the vehicle being placed in reverse; and wherein the back-up camera transmits a video to a control unit and the video is displayed to an operator of the vehicle (see figure 2C; By the controller 13 to output signals to the display 2, when the controller 13 receives a reverse signal 31, the controller 13 will stop to input VCD/DVD signals 33. Then the captured images from the camera device 11 are outputted to the display 2 for displaying through the controller 13 [0025]).
Wang did not explicitly teach the display is in a vehicle is having a clear lens and displaying alpha numeric messages “textual display” and is coupled to the rear exterior of the vehicle.
Tallinger teaches the display is in a vehicle is having a clear lens ([0020]) and is displaying alpha numeric messages “textual display” (The message may be displayed as normal text or in reverse [0022]) and is coupled to the rear exterior of the vehicle (Variable-position support structure 320 allows lighting subsystem 310 to be moved into different positions on the roof of the vehicle. [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Tallinger to the teachings of Wang. The motivation for such an addition would be to provide an emergency signaling/messaging systems that have the combined capabilities of selective stealth, aerodynamic and high visibility positions, as well (Tallinger [0013]).

(3) Response to Argument
First Argument: The Examiner has not factually demonstrated that the combination of Wang and Tallinger discloses “a textual display coupled to a rear exterior of the vehicle ...”
Wang relates to an auxiliary braking light with a camera device. Wang, Abstract. Wang discloses that the auxiliary braking light receives the braking signal and is actuated in response to the braking signal. Id. [0011]-[0012] By Examiner admission, Wang discloses neither a textual display nor coupling of the same to a rear exterior of the vehicle as required by independent claim 1. Final Office Action (December 1, 2020) (the “FOA”), pp. 9, 13. 
…
The Examiner instead asserts that these deficiencies are resolved by Tallinger. Id.
Tallinger relates to an emergency vehicle light bar. According to Tallinger, a signaling system 300 is mounted to a roof of an emergency vehicle. Tallinger [0047].
…
The above-quoted passage illustrates that, according to Tallinger, the signaling system is mounted on the roof of the vehicle and is movable between different positions on the roof. With reference to FIG. 3 of Tallinger (reproduced below7), the particular mounting location is generally on the center of the roof. See also Tallinger [0050].
The Examiner refers to the roof location of Tallinger’s signaling system 300 as a remedy to Wang’s failure to disclose coupling of a textual display to the rear exterior of the vehicle according to independent claim 1. FOA, p. 9. However, Appellant respectfully notes that, since the signaling system 300 of Tallinger is mounted on the roof of the vehicle (specifically, the center of the roof), it is clearly not teaches away from the coupling of such an alleged textual display to other vehicle locations due to decreased effectiveness and increased danger. One specific location denigrated by Wang is the rear windshield, which is the exact location that is the focus of Wang’s disclosure. See Wang, FIGS. 3A-B and 4A-B. In particular, Tallinger [0007][0010]:
….
The embodiment of FIG. 4 is intended to fit within essentially the same space that would be occupied by a sunroof in a passenger vehicle. The lighting subsystem is relatively thin, so it does not require a great deal of space and does not substantially reduce the headroom within the vehicle. More importantly, because the system is situated in the center of the roof it does not impair the view of people in the vehicle, as is the case with lighting systems that are mounted inside the passenger compartment near the windshield or rear window.
Tallinger, [0050] (emphasis added).
For at least the above reasons, the Examiner has not factually demonstrated that the combination of Wang and Tallinger discloses “a textual display coupled to a rear exterior of the vehicle ...” as required by independent claim 1. No prima facie case of obviousness has been established. Moreover, as discussed above, the combination of Wang and Tallinger fails to disclose this feature.
Reply
As the appellant explained, Tallinger (Figure 3) illustrates the positioning of an emergency signaling system 300 on the roof “exterior” of an emergency vehicle such as a police vehicle. Tallinger further teaches variable-position support structure 320 allows lighting subsystem 310 to be moved into different positions on the roof of the vehicle [0047]. Tallinger also addresses displays that are located on a rear of a vehicle (Fig. 2 [0046]). In this example, a light system 200 is mounted to the  
Moving the display to be interior versus exterior, or rear versus top-center, is within the teaching of Tallinger, as well as they represent obvious alternatives to one with ordinary skills in the art. The motivation would be to achieve the same goals of effective displaying messages to the other drivers without affecting the viewing area of the current vehicle’s drivers, specifically for different vehicles (bus/van/small car).
Hence Wang in view of Tallinger teaches a textual display that can be attached to the interior/exterior of the vehicle at variable positions. 

Second Argument: The Examiner has not factually demonstrated that the combination of Wang and Tallinger discloses a back-up camera integrated with the display and disposed on a periphery of the cover outside the lens.
By Examiner admission, Wang does not disclose a lens such that the display is visible through the lens as required by independent claim 1. FOA, pp. 9, 13. 
….
Since Wang lacks disclosure of a lens, it necessarily follows that Wang fails to disclose a disposition of a backup camera on a periphery of the cover outside the lens as set forth in claim 1. With reference to FIG. 1 of Wang, which is reproduced below, Appellant further notes that Wang’s camera device 11 is clearly not disposed on the periphery as claimed. contrary, Wang’s device is on the center of the alleged display, i.e., the braking light 12, and not outside of it, even if it is assumed to be covered with a lens (which it is not).
Tallinger fails to remedy the above-noted deficiencies of Wang. The Examiner relies upon Tallinger as disclosing a lens and a textual display, FOA, p. 9. However, even if it is assumed, solely for the 
Instead of addressing the above-described deficiency with factual underpinning, the Examiner simply makes a conclusory statement:
Changing the position of the camera with respect to the display is KSR obvious with predictive results ‘better or clear notice of the display’ specifically with textual display.
The Examiner provides no support for this argument. The Examiner has not supplied any factual basis for redesigning and rearranging components in a particular way that is untaught by the combined art of record. Furthermore, this statement relies upon an erroneous premise - that Wang has a textual display. By Examiner admission, Wang does not have a textual display.
Thus, there is no “predictable” result of a “better or clear notice....specifically with textual display” as stated by the Examiner. Id. (emphasis added). Contrary' to the Examiner’s assertion, Wang intentionally and strategically places the backup camera 11 in the center of the braking light 12. i.e., the center of the alleged display, for the explicit purpose of providing light for the backup camera 12 in dark environments. Wang, 0006, 0012 and 0024. The Examiner’s conclusory statement that relocation of the backup camera 11 would be “KSR obvious” to accommodate notice and textual display features, features on which Wang is entirely silent, is unsupported and erroneous. Rather, the Examiner’s proposed modification would be contrary to Wang’s objective and teachings, which include providing light to the backup camera 11.
The rejection of claim 1 lacks both a factual and legal basis, since the Examiner has not supplied a teaching for disposing a backup camera on a periphery of the cover outside the lens, where the display is visible through the lens, as required by independent claim 1. Appellant respectfully submits that it is 
For at least these reasons, no prima facie case of obviousness has been established. Moreover, the combination of Wang and Tallinger fails to disclose the above-referenced features of independent, claim 1.
Reply
Wang FIG. 1, it shows a schematic perspective view of the auxiliary braking light with a camera device. A camera device 11 is combined to an auxiliary braking light 12, via a frame “cover”. Two retaining portions 121 are installed to the auxiliary braking light 12. Thereby, the auxiliary braking light with a camera device can be fixed to a car easily [0021]. Wang also teaches, with reference to Fig. 3a and 3b, the camera device 11 can have a preferred capturing angle and the car at the rear side can clearly see the auxiliary braking light 12 in a higher position so as to inform the rear car 5 to decelerate to avoid accident to occur [0027].
However, the examiner does not agree that Wang’s figure shows the camera “11” on the center of the display “12”, changing the position of the camera, is KSR obvious alternative to one with ordinary skills in the art which affects the viewing angle of the camera and/or achieve clear view of 
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Third Argument: The Examiner’s proposed modification of Wang’s system into a roof-mounted textual display would render Wang unsatisfactory for its intended purpose.
Further to the above deficiencies, even if the auxiliary braking light of Wang were somehow modified in the fashion required by the rejection, so as to become a roof-mounted auxiliary' brake light with back-up camera also with textual capabilities while also disposing the camera on a periphery of the cover outside the lens according to claim 1, Wang would be rendered unsatisfactory for its intended purpose. See MPEP § 2143.Ol(V). Wang’s overarching goal is to improve “the safety of driving” by providing “an auxiliary' braking light with a camera device,” with the braking light providing strategic light for the camera device as already explained above in Section IV-A-l-b. See Wang, 0004-10, 0006, 0012 and 0024. Indeed, Wang’s invention is titled “auxiliary braking light with camera device.” According to Wang, the auxiliary'' braking light is immediately lit when the driver treads a brake pedal, and the position of such light is important so as to inform other cars to decelerate. Id. at ^ 0004.
Appellant submits that the Examiner’s arbitrary relocation and modifications of Wang’s auxiliary braking light as allegedly taught by Tallinger would render Wang unsuitable for its intended purpose of 
In sum, the mere facts of modifying Wang’s auxiliary braking light to become some sort of textual display and relocating the camera such that it is on longer in the middle of the display, as suggested by the Examiner, would render Wang’s system unsatisfactory for its objectives of providing a braking light that notifies other drivers of braking while also providing light to the backup camera. See MPEP § 2143.01(V). For at least these additional reasons, no prima facie case of obviousness has been established. Reversal of the rejection is respectfully requested.
Reply
As the appellant represents on the first argument, Tallinger [0006][0010] teaches displays that are located on rear-interior of a vehicle. Tallinger (Fig. 2 [0046]) teaches light system 200 is mounted to the underside of the vehicle's roof near the rear window of the vehicle (office action dated 08/24/2020 P. 5) as well as Tallinger (Fig. 3 [0047]) shows the light system can be mounted to the roof on various positions. This teaches that the display can be position interior/exterior on the rear/front/roof. 
Changing the brake light to a display that displays a LED display, or adding this display to Wang’s system, will still provide a message that notifies other drivers on the rear while also providing light to the backup camera, hence it will not turn Wang unsuitable for its intended purpose.



(4) Grounds of Rejection to be Reviewed on Appeal
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted.
To conclude:
The current application presents a holder for two well known components “message/textual display” and “backup camera” without any integrating between these two components. 
It is obvious to one with ordinary skills to change their positions with respect to the vehicle, especially for integration with different vehicle types (bus/van/small cars).

Conferees:
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419                       
                                                                                                                                                                                 /Y LEE/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

/HADI S ARMOUCHE/Supervisory Patent Examiner, Art Unit 2419                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.